[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________                  FILED
                                                         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                               No. 08-15990
                                                               JUNE 22, 2009
                           Non-Argument Calendar
                                                            THOMAS K. KAHN
                         ________________________                CLERK

                 D. C. Docket No. 08-00016-CR-1-MMP-AK

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

ALFRED LEE CASON,

                                                           Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                     for the Northern District of Florida
                       _________________________

                                (June 22, 2009)

Before BIRCH, CARNES and HULL, Circuit Judges.

PER CURIAM:

     Sonya Rudenstine, appointed counsel for Alfred Lee Cason in this direct
criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record reveals

that counsel's assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel's motion to withdraw is GRANTED, and Cason's conviction and sentence

are AFFIRMED.




                                          2